                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION


MARILYN MATLOCK                                                              PLAINTIFF


VS.                                  Case No. 3:19-cv-00062 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                          DEFENDANT



                                         JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

      IT IS SO ORDERED this 25th day of September, 2019.



                                                UNITED STATES MAGISTRATE JUDGE
